Exhibit 10.9

 

AMENDED AND RESTATED JOINT VENTURE AGREEMENT

 

2011 Mieka/Jefferson-Cattaraugus Oil & Gas Project A

 

(A TEXAS JOINT VENTURE)

 

THIS AMENDED AND RESTATED JOINT VENTURE AGREEMENT is made and entered into
effective as of December 9, 2011 by and among MIEKA CORPORATION (“Mieka”), a
Delaware corporation with offices and principal place of business located at 600
Parker Square, Suite 250, Flower Mound, Texas, 75028, as the Managing Venturer,
and all of the parties admitted to the Joint Venture created hereby as Joint
Venturers, as provided herein. This Agreement amends and restates the terms of
that certain Joint Venture Agreement dated November 30, 2011. All capitalized
terms used herein shall have the meaning assigned thereto in Section 1.7 hereof,
unless otherwise defined elsewhere herein.

 

ARTICLE I

 

GENERAL

 

1.1: Formation of Joint Venture. The parties hereby form a joint venture
pursuant to the laws of the State of Texas, which shall be governed by this
Agreement and the provisions of the Texas Business Organizations Code.

 

1.2: Managing Venturer. Mieka shall be the Managing Venturer of the Joint
Venture, and the address of such Managing Venturer is the address of Mieka as
designated above.

 

1.3: Name. The name of the Joint Venture shall be “2011
MIEKA/JEFFERSON-CATTARAUGUS OIL & GAS PROJECT A.” The name of the Joint Venture
may be changed at any time and from time to time, or the Joint Venture may
operate under different names in any jurisdiction in which the Joint Venture
does business, as determined by Vote of the Venturers.

 

1.4: Principal Business. The purposes for which the Joint Venture is organized
are:

 

(a) To acquire a percentage of the Working Interest in those certain oil and gas
well prospects (hereinafter, the “Prospect Wells” or “Prospect”) more fully
described in the Memorandum (as defined herein), and relating to this Joint
Venture;

 

(b) To acquire, drill or otherwise explore for, discover, develop, and operate
oil and gas wells and properties, or any interest therein, whether on its own
behalf or in association with others as joint venturer, partner or otherwise;

 

(c) To purchase, acquire, sell, dispose, explore, operate and produce gas,
minerals and properties and all things incident thereto including, but not
limited to the making of dry hole and bottom hole contributions, the granting or
Farmout of all types of mineral interests, and with respect to the business of
the Joint Venture, the construction and operation, alone or with others, of any
project or operation on any Lease for the treatment or refining of oil, gas and
minerals and for the construction of systems for the production, collection,
storage, treatment or delivery of the same or the products thereof; and

 

(d) To perform any acts as the Joint Venture in its sole discretion determines
to be necessary, desirable or convenient in accomplishing the foregoing
purposes.

 

1.5: Principal Place of Business. The location of the principal place of
business of the Joint Venture is 600 Parker Square, Suite 250, Flower Mound,
Texas, 75028 or such other place or places as the Joint Venture determines by
the Managing Venturer. The place of residence of each Venturer shall be as set
forth on his or her Execution Page and Power of Attorney attached hereto as
Annex “A.” All such addresses shall be subject to change upon notice pursuant to
Section 11.1 hereof.

 

1.6: Term. The Joint Venture shall be effective from and after the date that
first appears on this document. The Joint Venture shall terminate on the earlier
to occur of:

 

(a) December 31, 2041;

 

(b) A majority Vote in favor of termination;

 

(c) The business of the Venture has ceased; or

 

(d) Such date as is required by Section 9.1 hereof.

 



1

 

 

1.7: Definitions. For the purposes of this Agreement, the following terms shall
have the meanings indicated:

 

“ADDITIONAL ASSESSMENT CONTRIBUTIONS” means with respect to any Participating
Venturer the sum of the Additional Assessments paid by such Participating
Venturer on his or her own behalf plus the Additional Assessments paid by such
Participating Venturer on behalf of a Non-Participating Venturer.

 

“ADDITIONAL ASSESSMENTS” means assessments of Venturers requested by the Joint
Venture to fund Subsequent Operations, the payment of which shall be wholly
voluntary.

 

“AFFILIATE” with respect to the Managing Venturer means:

 

(a) any person directly or indirectly owning, controlling or holding, with power
to vote, 10% or more of the outstanding voting securities of the Managing
Venturer;

 

(b) any person, 10% or more of whose outstanding voting securities are directly
or indirectly owned, controlled, or held with power to vote, by the Managing
Venturer;

 

(c) any person directly or indirectly controlling, controlled by or under common
control of the Managing Venturer;

 

(d) any officer, director or partner of the Managing Venturer; and

 

(e) if the Managing Venturer is an officer, director or partner, any company for
which the Managing Venturer acts in any such capacity.

 

For purposes of this Agreement, any partnership of which Mieka is a general
partner, or any joint venture in which Mieka is a joint venturer, is an
Affiliate of Mieka.

 

“AGREEMENT” or “JOINT VENTURE AGREEMENT” means this Agreement between Mieka as
the Managing Venturer, and the Venturers, together with all amendments hereto.

 

“AMOUNT REALIZED” means the amount realized by the Joint Venture for federal
income tax purposes on a sale of a Joint Venture oil and gas property.

 

“CAPITAL ACCOUNTS” of the Venturers shall be determined and maintained in
accordance with the rules of Treasury Regulation section 1.704-1(b)(2)(iv) and,
to the extent consistent therewith, each Venturer’s Capital Account shall be
increased by:

 

(a) the amount of money contributed by such Venturer to the Joint Venture;

 

(b) the fair market value of any property contributed by such Venturer to the
Joint Venture (net of any liabilities securing such contributed property that
the Joint Venture is considered to assume or take subject to under Code section
752);

 

(c) allocations to such Venturer of income or gain (including tax exempt income)
pursuant to Article VIII but excluding any income or gain described in Treasury
Regulation section 1.704-1(b)(4)(i);

 

(d) the amount of Joint Venture liabilities assumed by such Venturer or that are
secured by any Joint Venture property distributed to such Venturer other than
the liabilities referred to in paragraph (f) below; and each Venturer’s Capital
Account shall be decreased by:

 

(e) the amount of any money distributed to such Venturer by the Joint Venture;

 

(f) the fair market value of any property distributed to such Venturer by the
Joint Venture (net of any liabilities securing such distributed property that
such Venturer is considered to assume or take subject to pursuant to Code
section 752);

 

(g) the amount of losses, costs and expenses allocated to such Venturer under
Article VIII;

 

(h) the Venturer’s allocable share of simulated depletion computed in accordance
with Section 8.2;

 

(i) the Venturer’s allocable share of expenditures of the Joint Venture
described in Code section 705(a)(2)(B); and

 

 



2

 

 

(j) the amount of any liabilities of such Venturer that are assumed by the Joint
Venture or that are secured by any property such Venturer contributes to the
Joint Venture other than the liabilities referred to in paragraph (b) above.

 

“CAPITALIZATION PERIOD” means the period of time during which Venturers shall be
accepted and initial capitalization amounts will be received, up to and
including June 30, 2013, unless extended by the Managing Venturer for a period
of not more than 90 days; provided, however, that the Managing Venturer, in its
sole and absolute discretion, may terminate the Capitalization Period at any
time prior to such date.

 

“CODE” means the Internal Revenue Code of 1986, as from time to time amended and
any federal legislation that may be substituted therefor.

 

“FARMOUT” means an agreement whereby the Joint Venture would agree to assign its
interest in a certain specific leasehold or a working interest owned by it to
other parties, while retaining some part of its original interest (such as an
overriding royalty interest, oil and gas payment, offset acreage, or other type
of interest), subject to the drilling of one or more specified wells or other
performance by the other parties as a condition of the assignment.

 

“FEDERAL INCOME TAX ITEMS” means Profits, Losses, Gain From Capital
Transactions, and Loss From Capital Transactions.

 

“GAIN FROM CAPITAL TRANSACTIONS” means income or gain of the Joint Venture as
determined for federal income tax purposes as a result of the sale, exchange, or
refinancing of all or a portion of the Joint Venture’s property other than
depletable property.

 

“HOLDER OF RECORD” means the person in whose name any Unit is then registered on
the books and records of the Joint Venture pursuant to Section 2.5 hereof.

 

“INITIAL OPERATIONS” means any Joint Venture activity commenced in connection
with the acquisition of the Venture’s interest in the Prospect Wells including
legal and accounting services, geological services, organizational activities
and administrative activities, and the drilling, testing and completion of the
Prospect Wells and the production of oil and/or gas therefrom. Notwithstanding
the foregoing, the term “Initial Operations” does not include Subsequent
Operations as defined herein or the installation of any pumping equipment nor
any actions to enhance production.

 

“INITIAL OPERATIONS ASSESSMENT” shall mean assessments of the Venturers
requested by the Venture to fund Initial Operations on the Horizontal Oil Wells
(described in the Memorandum) requiring costs in excess of $5,500,000.

 

“LEASE” means the oil, gas or mineral lease more specifically referred to in the
Memorandum.

 

“LIQUIDATOR” means the Liquidating Trustee(s) designated in Section 9.3 hereof
to handle the liquidation of the Joint Venture.

 

“LOSSES” means each item of loss, deduction and credit of the Joint Venture as
determined for federal income tax purposes, but excluding Loss From Capital
Transactions.

 

“LOSS FROM CAPITAL TRANSACTIONS” means any loss of the Joint Venture as
determined for federal income tax purposes as a result of the sale, exchange or
refinancing of all or a portion of the Joint Venture’s property other than
depletable property.

 

“MANAGING VENTURER” means the person or entity appointed to act in the capacity
of the managing joint venturer of the Joint Venture.

 

“MEMORANDUM” means the Confidential Information Memorandum, dated November 30,
2011, to which a copy of this Agreement is annexed.

 

“NET CASH FLOW” means monies available from the operation of the Joint Venture
without deduction for depreciation but after deducting monies used to pay or
establish a reserve for all other expenses, debt payments, improvements and
repairs related to the Operation and administration of the Joint Venture.

 

“NET PROCEEDS” means the amount realized by the Joint Venture on the disposition
of a Joint Venture property, less all fees, costs or expenses paid or to be paid
with respect thereto and the amount of indebtedness (if any) of the Joint
Venture paid or to be paid from such monies.

 

“NON-PARTICIPATING VENTURER” means any Venturer who fails to contribute
Additional Assessments.

 



3

 

 

“OPERATIONS” shall mean any Joint Venture activity related to (i) acquiring the
Prospect Wells; (ii) drilling the Prospect Wells; (iii) testing, completing,
equipping, reworking, deepening, recompleting, capping or plugging the Prospect
Wells; (iv) installing pumping, production, processing, gathering and/or
transporting facilities to produce, process, gather, and/or transport any oil or
gas produced from the Prospect Wells; (v) conducting any secondary recovery
operation on or with respect to the Prospect; or (vi) conducting any activity
incident to the foregoing as may be deemed necessary by the Venturers in
furtherance of a Joint Venture purpose.

 

“PARTIAL TURNKEY CONTRACT” shall mean the agreement to be entered into by and
between Mieka, in its individual capacity, and the Venture providing for the
obligation of the Managing Venturer to bear certain costs of drilling, testing
and completing the Prospect Wells at a fixed or Partial Turnkey Price as
described in the Memorandum.

 

“PARTIAL TURNKEY PRICE” shall mean the amount to be paid by the Venture to Mieka
to perform the Partial Turnkey Contract.

 

“PARTICIPATING VENTURER” means any Venturer, including the Managing Venturer,
electing pursuant to the provisions of Sections 2.8, 2.9 or 2.14 to contribute
assessments, and/or any additional Venturers admitted to the Joint Venture to
contribute assessments on behalf of a Non-Participating Venturer.

 

“PROFITS” means each item of income and gain of the Joint Venture, as determined
for federal income tax purposes, but excluding Gain From Capital Transactions.

 

“SUBSEQUENT OPERATIONS” means activities not part of Initial Operations that the
Venturers deem necessary to further develop the Prospect Wells that are deemed
necessary subsequent to the drilling, testing and Completion of the Prospect
Wells.

 

“SUBSTITUTE VENTURER” means any person not previously a Venturer who purchases
Units from a Venturer in accordance with the terms of this Agreement. After
admission, all Substitute Venturers shall have all of the rights of a Venturer.

 

“TBOC” means the Texas Business Organizations Code, as from time to time
amended.

 

“UNITS” means interests in the Joint Venture initially authorized in accordance
with the provisions of Article II hereof and allocated to the Venturers as shown
on the books and records of the Joint Venture on the date of the event for which
such Units are to be computed.

 

“VENTURE” or “JOINT VENTURE” means this Joint Venture formed under Texas law and
governed by this Agreement and the Texas Business Organizations Code. The Joint
Venture will not commence Initial Operations until the Venture has reached
minimum capitalization.

 

“VENTURERS” means the Managing Venturer and all of the Venturers of the Joint
Venture, unless the context requires a reference to all Venturers other than the
Managing Venturer (such as in sections concerning capital contributions). The
term “VENTURER” refers to any Venturer or to the Managing Venturer of the Joint
Venture, as the context requires. Venturers are considered general partners
under the Texas Business Organizations Code.

 

“VOTE” refers to the right of the Venturers, subject to all limitations set
forth below and elsewhere in this Agreement, to decide any matter that may be
submitted for decision by the Venturers in accordance with the express written
terms of this Agreement or under the provisions of the TBOC. Each Venturer,
including the Managing Venturer, shall be entitled to cast one vote for every
Unit held of record by him or her on the date when notice is given of the matter
to be voted on or consented to by the Venturers. Except as otherwise expressly
provided in this Agreement, a Vote of the Venturers owning a simple majority of
the Units shall be sufficient to pass and approve any matter submitted to a Vote
of the Venturers. Whenever a Vote of the Venturers is required or permitted, a
written consent to the action to be taken signed by the Venturers holding the
required percentage may be used in lieu of holding a formal meeting at which a
Vote is taken. The rights of the Venturers to require or be permitted to vote on
any matter shall be subject to and conditioned upon the requirements set forth
in Section 4.11 hereof.

 

ARTICLE II

 

VENTURERS, CAPITALIZATION AND ASSESSMENTS

 

2.1: Managing Venturer. Although Mieka shall be the initial Managing Venturer of
the Joint Venture, the Joint Venture and all of its affairs, property, business,
and Operations shall be managed and controlled by the Venturers. Subject to a
contrary Vote, the Venturers expressly delegate management of the day-to-day
Operations of the Joint Venture to the Managing Venturer.

 

2.2: Venturers. The Venturers of the Joint Venture shall be those persons
participating in the Joint Venture as hereinafter authorized and provided, and
defined as Venturers herein.

 



4

 

 

2.3: Participating in Venture by Managing Venturer. The Managing Venturer shall
participate in the Venture as described in Article VIII hereof, and may also:

 

(a) acquire Units pursuant to Section 2.4 hereof; or

 

(b) purchase Units of selling Venturers pursuant to Article VI hereof.

 

2.4: Authorized Units. The interests of the Venturers in the Joint Venture
(other than the interest of the Managing Venturer (in its capacity as such) as
described in Article VIII hereof) shall be represented by Units, and there are
hereby authorized a total of 35 Units and such additional units as may in the
discretion of the Managing Venturer be necessary to purchase additional Working
Interests.

 

2.4.1: Applications by Proposed Venturers. During the Capitalization Period, the
Managing Venturer shall have the right to admit to the Joint Venture as
Venturers those persons who are acceptable to the Managing Venturer and who
otherwise satisfy the requirements of this Agreement. The Managing Venturer may,
in its sole discretion, decline to admit any person or persons as a Venturer for
any reason whatsoever. All applications that are rejected shall be returned to
the person submitting such funds together with all funds tendered, without
interest. Persons whose applications are accepted by the Managing Venturer will
be admitted as Venturers in the order that their applications are accepted and
payment is received by the Managing Venturer until the initial capitalization is
complete. Each Venturer, upon signing this Agreement, hereby Votes to admit all
initial Venturers whose applications have been so accepted. When the Joint
Venture begins Initial Operations, interest earned on application funds will be
allocated in accordance with Article VIII hereof.

 

2.4.2: Time of Admission. A person shall be deemed to have been admitted as a
Venturer:

 

(a) On the date this Agreement is fully executed by the Managing Venturer and
all Venturers; or

 

(b) If applicable, on the first day of the calendar month after which a Venturer
is accepted in accordance with Article VI herein.

 

2.4.3: Contribution Per Unit. The amount contributed for each Unit or fraction
thereof shall be $245,000 per whole Unit (excluding Initial Operations
Assessments). The amount so contributed by each Venturer shall be payable
entirely in cash.

 

2.4.4: Execution by Venturers. By executing the Application Agreement attached
to the Memorandum, each Venturer agrees to contribute to the capital of the
Joint Venture the amount shown in his or her Application Agreement.

 

2.4.5: Minimum Venturers’ Initial Capital. Applications to participate in Units
will be accepted by the Managing Venturer, in its sole discretion, during the
Capitalization Period and will be segregated until applications for the minimum
Venturers’ Initial Capital of $980,000 have been received and accepted. In the
event applications for the minimum Venturers’ Initial Capital of $980,000 have
not been received and accepted prior to the close of the Capitalization Period,
all funds received by the Managing Venturer will be returned in full without
interest.

 

2.4.6: Contributions to Capital by Managing Venturer. Upon the admission of all
Venturers, the Managing Venturer shall contribute to the Venturer’s capital an
amount in cash equal to 1% of the total Joint Venture initial capitalization.

 

2.5: Registration. Upon the admission of a person as a Venturer, such person
shall be registered on the records of the Joint Venture as a Venturer and a
Holder of Record, together with his or her address and the Unit(s) representing
his or her aggregate contribution to Joint Venture capital. Upon the assignment
of a Unit pursuant to the terms of Article VI hereof, the assignee of such Unit
shall be registered on the records of the Joint Venture as a Holder of Record,
together with his or her address and the Unit(s) representing his or her or his
or her transferor’s aggregate contribution to Joint Venture capital.

 

2.6: Rights of Holders of Record. A Holder of Record shall be entitled to all
distributions and all allocations of Net Cash Flow, Net Proceeds, Amount
Realized and Federal Income Tax Items with respect to Unit(s) registered in his
or her name in the manner specified in Section 8.6 until his or her rights in
such Unit(s) have been transferred and the Managing Venturer has been notified
as required herein. The payment to the Holder of Record of any allocation or
distribution with respect to such Unit(s) shall be sufficient to discharge the
Joint Venture’s obligation in respect thereto.

 

2.7: Initial Capital Contributions. The Joint Venture shall have as its initial
capitalization an amount equal to the Venturers’ Initial Capital plus the
Managing Venturer’s initial capital contribution (which shall equal 1% of the
total Joint Venture initial capitalization), plus interest earned on funds
pending completion of the initial capitalization. Failure by a Venturer to pay
all of his or her agreed participation amount as reflected in the Application
Agreement shall result in the forfeiture of such Venturer’s interest in the
Venture, without refund of amounts previously paid.

 



5

 

 

2.8: Initial Operations Assessments. If the Managing Venturer determines that
the Joint Venture requires additional capital for the purpose of funding an
aspect of Initial Operations on the Horizontal Oil Wells requiring costs in
excess of the Horizontal Oil Well Commitment (described in the Memorandum), each
Venturer shall, within seven business days contribute the additional funds,
which, when paid, shall be treated as Capital Contributions to the Joint
Venture. Each Venturer shall contribute his pro rata share of the additional
capital based on the amount of initial capital contributed.

 

2.8.1: Amount of Initial Operations Assessment. Initial Operations Assessments
may be collected in amounts necessary to conduct the Initial Operations on the
Horizontal Oil Well.

 

2.8.2: Requests in Writing. The request for Initial Operations Assessments shall
be in writing and shall set forth the particulars with respect to the estimated
costs thereof.

 

2.8.3: Failure to Contribute Initial Operations Assessments. The failure of a
Venturer to contribute his proportionate share of an Initial Operations
Assessment within seven business days from delivery of a notice by mail,
facsimile or overnight delivery (or within 48 hours if the rig that will effect
such operations is on location) shall, in the Managing Venturer’s sole and
absolute discretion, (i) if approved by a Vote of the Venturers, be deemed a
request that his interest in the Joint Venture be abandoned, and he shall be
effectively withdrawn as a participant in the Joint Venture, with no further
benefits, rights or obligations with respect to the sharing of income, gains and
losses with respect to the Prospect Wells; (ii) the Venture may offset against
any distributions to which such Venturer would otherwise be entitled an amount
equal to 500% of the amount which such Venturer failed to contribute; or (iii)
such Venturer’s interest in the Joint Venture may be reduced to reflect the
non-payment. Assessments made in regard to costs incident to actions taken to
enhance production or in regard to the installation of pumping equipment,
pipelines or gas treatment facilities (among other things) are Special
Assessments and not Initial Operations Assessments.

 

2.8.4: Contribution by Managing Venturer. The Managing Venturer shall have the
right to pay the Initial Operations Assessment of any Non-Participating Venturer
and succeed to all rights that the Non-Participating Venturer would otherwise
abandon by virtue of failing to pay such Initial Operations Assessment. Without
limiting the foregoing, if the interest of the Non-Participating Venturer in the
Joint Venture is reduced to reflect non-payment of an Initial Operations
Assessment, and if the Managing Venturer pays such assessment, the Managing
Venturer shall be deemed to have acquired Units having an additional interest in
the Venture equal to the percentage that the Non-Participating Venturer’s
interest was reduced.

 

2.8.5: Contribution by Other Venturers. If the Managing Venturer declines or is
unable to pay all or any part of the Initial Operations Assessment of a
Non-Participating Venturer, the Venturers who have contributed their Initial
Operations Assessment may contribute the Completion Assessment of such
Non-Participating Venturer pro rata or in such other proportion as may mutually
be agreed upon by the Venturers participating in the payment of the Initial
Operations Assessment of such Non-Participating Venturer, and succeed to all
rights that the Non-Participating Venturer would otherwise abandon by virtue of
failing to pay such Initial Operations Assessment. Without limiting the
foregoing, if the interest of the Non-Participating Venturer in the Joint
Venture is reduced to reflect non-payment of an Initial Operations Assessment,
and Venturers pay such assessment, such Venturers shall be deemed to have
acquired Units having an additional interest in the Venture equal to the
percentage that the Non-Participating Venturer’s interest was reduced. The
Venturers that pay all or a part of such Initial Operations Assessment shall
succeed to rights of the Non-Participating Venturer in such Units in the
proportion in which they have paid the Initial Operations Assessment of such
Non-Participating Venturer.

 

2.8.6: Sale of Additional Units Representing Non-Participating Venturer
Interest. If all Initial Operations Assessments are not paid by the Managing
Venturer or the Venturers, the Venturers shall be conclusively deemed to have
consented to the sale by the Joint Venture of additional Unit(s) or part(s)
thereof having an additional interest in the Venture equal to the percentage
that the Non-Participating Venturer’s interest was reduced, and the admission
of, persons as Venturers as may be necessary to provide the capital required by
the Joint Venture to fund the activity for which the Initial Operations
Assessment was called.

 

2.8.7: Other Sources of Funds. The Managing Venturer shall have the right but
not the obligation to secure the necessary funds from other sources including
loans (subject to approval by a Vote of the Venturers) and if such funds are not
obtainable, the Joint Venture may abandon the Initial Operations to which such
Initial Operations Assessment relates.

 

2.9: Additional Assessments.

 

2.9.1: Assessment by Joint Venture. The Joint Venture may request Additional
Assessments if it determines that Subsequent Operations are desirable in order
to more fully develop the Prospect Well. A Venturer Votes for the Subsequent
Operation by contributing his or her assessment. The Managing Venturer's
participation in Additional Assessments will be 1% of the total Additional
Assessments received.

 



6

 

 

2.9.2: Failure to Contribute Assessments. A Venturer shall initially have no
obligation to pay any of the requested Additional Assessments. If a Venturer
fails to contribute his or her entire proportionate share of an Additional
Assessment called for by the Joint Venture with respect to any particular
Subsequent Operation, within the time specified in any request therefor, such
Venturer shall be deemed a Non-Participating Venturer with respect to such
Subsequent Operation. In the event a Venturer agrees to contribute, or
contributes his or her proportionate share of an Additional Assessment for
Subsequent Operations conducted on a Prospect Well subsequent to completion
thereof (thereby becoming a Participating Venturer) but fails to contribute the
entire estimated costs of the Subsequent Operation which may be called for in a
subsequent notice (to be used for continued efforts relating to such Subsequent
Operation), such non-contributing Venturer shall, in the discretion of the
Managing Venturer, be subject to a penalty of 500% of the amount remaining
unpaid, and in such event he or she shall be treated as a Non-Participating
Venturer.

 

2.9.3: Notice of Assessment. With respect to each Subsequent Operation, the
Managing Venturer will give notice, in writing, to each Venturer stating the
nature and purpose of the proposed expenditure, and will attach an estimate of
the complete cost of such Subsequent Operation and such Venturer’s proportionate
share of the total Additional Assessment. The Managing Venturer may request
payment in full of such amount or payment of any portion thereof. The estimate
shall not constitute a limit as to the total Additional Assessments with respect
to such Subsequent Operation.

 

2.9.4: Election to Participate by Venturers. Venturers become Participating
Venturers with respect to any particular Subsequent Operation (and Vote for an
Other Subsequent Operation) for which the notice was sent by sending to the
Managing Venturer, within seven business days (or such other period of time not
less than seven business days as the Managing Venturer may specify) (48 hours if
the rig is on location) after the mailing of such notice, payment in the amount
of such Participating Venturer’s proportionate share of the expenditure
estimated by the Managing Venturer to be necessary to finance the Subsequent
Operation. Any Venturer shall be a Non-Participating Venturer if his or her
payment is either:

 

(a) postmarked later than seven business days (or such other period of time not
less than seven business days as the Managing Venturer may specify) (48 hours if
the rig is on location) after the mailing of the notice of such Subsequent
Operation; or

 

(b) received by the Managing Venturer later than 20 days after the date of such
notice.

 

Furthermore, the check in payment of the Additional Assessment must “clear” the
bank on which it is drawn on the first attempt to present such check for
payment. Failure of the check to “clear” or “be honored by” the bank on which it
is drawn will result in the maker of such check being deemed a Non-Participating
Venturer.

 

2.9.5: [Reserved.]

 

2.9.6: Funds to Replace Those of Non-Participating Venturers. If less than 100%
of the Venturers pay the Additional Assessments for Subsequent Operations, the
Managing Venturer shall have the option, in the exercise of its sole and
absolute discretion and subject to the provisions of Section 2.9.4 hereof, to:

 

(a) Pay the Non-Participating Venturer(s)’ unpaid portion of such Additional
Assessment and be entitled to receive the Non-Participating Venturer(s)’
allocable shares of Net Cash Flow, Net Proceeds, Federal Income Tax Items and
Amount Realized attributable to such Subsequent Operations pursuant to Section
8.3.2 below;

 

(b) Allow any or all Participating Venturers to pay the Non-Participating
Venturer(s)’ unpaid portion of such Additional Assessment and therefore be
entitled to receive the Non-Participating Venturer(s)’ allocable shares of Net
Cash Flow, Net Proceeds, Amount Realized and Federal Income Tax Items
attributable to such Subsequent Operations pursuant to Section 8.3.2 below;

 

(c) Offer Units of the Subsequent Operation to persons (other than the
Venturers), who shall, upon payment of such assessment, be deemed to be
additional Venturers and Participating Venturers with respect to such Subsequent
Operations; or

 

(d) Abandon the Subsequent Operation for which such Additional Assessment was
requested, refund the Additional Assessment proceeds previously paid by the
Venturers and sell or Farmout the Prospect or portions thereof upon approval of
the Venturers as provided herein.

 

2.10: Return of Capital. No Venturer has the right to require the return of all
or any part of his or her capital contribution(s) or a distribution of any
property from the Joint Venture prior to its termination and dissolution as
provided herein.

 

2.11: Interest on Capital. No interest shall be payable on any capital
contributions made to the Joint Venture or on any Capital Account.

 

2.12: Capital Account. An individual Capital Account shall be maintained for
each of the Venturers as provided herein.

 



7

 

 

2.13: Liability for Continuing Obligations. As joint venturers, each Venturer
has all of the rights, obligations, and liabilities under the TBOC, including
joint and several liability for all of the debts, obligations, acts, omissions,
risks and liabilities of the Joint Venture. Certain assessments, subject to
appropriate Vote, may be made to meet Joint Venture obligations, as herein
described. Upon the death, disability or other change in circumstances of a
Venturer prior to completion of such Venturer’s obligations to complete certain
payments pursuant to this Section, such Venturer’s estate, legal representative
or successor shall have the status of the Venturer and of such Venturer’s rights
and responsibilities.

 

ARTICLE III

 

MANAGING VENTURER

 

3.1: Rights and Duties. The Joint Venture and all of its affairs, property,
business, and Operations shall be managed and controlled collectively by the
Venturers. The Venturers expressly delegate management of the day-to-day
Operations of the Joint Venture to the Managing Venturer.

 

3.2: Reimbursement and Compensation to the Managing Venturer. The Managing
Venturer shall receive as compensation for its services as Managing Venturer the
following amounts:

 

3.2.1: Monthly Reimbursement to Managing Venturer. The Managing Venturer shall
receive, on a monthly basis, a reimbursement from the Joint Venture for its
General and Administrative Expenses (as defined in the Memorandum) allocable to
the Joint Venture, in the amount of $250 per well in which the Joint Venture
owns an interest, directly or indirectly.

 

3.2.2: Management Fee. In consideration of the supervision and management of the
affairs of the Joint Venture during the drilling, testing and, if advisable, the
Completion period of Initial Operations, the excess, if any, of the Partial
Turnkey Price over the costs of the services to be provided thereunder, taking
into account the agreements entered into by and between Mieka and the Operators,
should be considered a management fee paid to the Managing Venturer.

 

3.2.3: Participation in Revenues. The Managing Venturer will be entitled to
receive the allocations of Net Cash Flow and Net Proceeds as set forth in
Section 8.3.

 

3.3: Interest of the Managing Venturer in Certain Transactions. The Managing
Venturer shall not be deemed to have received commissions, fees or other
compensation paid to any firm, proprietorship, partnership or corporation that
is an Affiliate, or in which the Managing Venturer, or any partner, officer,
director or employee thereof or any member of any such person’s respective
immediate family, owns a beneficial interest. Nothing contained in this
Agreement shall be deemed to:

 

(a) Restrict the right of the Managing Venturer or any Affiliate to be
reimbursed for sums actually expended in conducting the business of the Joint
Venture;

 

(b) Restrict the right of the Managing Venturer or any Affiliate to receive the
income or distributions to which they would otherwise be entitled as the
Managing Venturer or a Venturer under the terms of this Agreement; or

 

(c) Prevent or restrict the Managing Venturer or any Affiliate from obtaining or
sharing in all or any part of any commissions or other sums payable in
connection with any property purchased or sold by the Joint Venture.

 

ARTICLE IV

 

MANAGEMENT AND OPERATION

 

4.1: Management. The Joint Venture and all of its affairs, property, business,
and Operations shall be managed and controlled collectively by all the
Venturers; provided, however, that the Venturers expressly delegate management
of the day-to-day Operations of the Joint Venture to the Managing Venturer. With
respect to the purposes for which this Joint Venture is organized and without
limiting the generality of its powers, and the definition of Operations
hereunder, the Managing Venturer, unless expressly provided otherwise or subject
to a Vote of the Venturers, is hereby vested with the full and plenary power to:

 

(a) Investigate, evaluate and, subject to an affirmative Vote of the Venturers,
acquire on behalf of the Joint Venture oil, gas and mineral properties or other
interests or investment opportunities, upon such terms as it deems advisable;

 

(b) Interview, and subject to an affirmative Vote of the Venturers, retain or
act as operator and to cause such operator to drill, complete, equip, test,
rework, operate, and if necessary, plug and abandon wells of the Joint Venture;

 

(c) Conduct seismographic surveys and other geological operations and services;

 



8

 

 

(d) Execute and deliver any and all contracts and agreements approved by the
Joint Venture, including purchase, joint venture, Farmout and operating
agreements and turnkey contracts, binding the Joint Venture in furtherance of
the business purposes of the Joint Venture;

 

(e) Execute and deliver, and receive or pay the consideration for, all deeds and
assignments of properties or other interests transferred or acquired by the
Joint Venture;

 

(f) Make all elections or decisions, and bind the Joint Venture thereby, that
may be necessary or permissible in connection with any purchase, joint venture
or Farmout agreement or other type of contract under which an interest in
properties is to be acquired, operated, sold or assigned (subject to Venturers’
approval) by the Joint Venture;

 

(g) Maintain leases in force and effect (including paying delay rentals);

 

(h) Execute and deliver all checks, drafts, or other orders for payment of funds
belonging to the Joint Venture;

 

(i) Execute and deliver division orders, transfer orders, pooling orders, and
assignments;

 

(j) Investigate and, subject to an affirmative Vote of the Venturers, enter into
and bind the Joint Venture in the execution of dry hole letters, bottom hole and
acreage contribution agreements, and Farmouts, whether such agreements cover the
assignment or transfer of properties or funds to or from the Joint Venture;

 

(k) Execute operating agreements whether or not the Joint Venture or the
Managing Venturer may be designated as operator thereunder;

 

(l) Execute powers of attorney, consents, waivers and other documents that may
be necessary before any court, administrative board or agency of any
governmental authority, affecting the properties owned by the Joint Venture;

 

(m) Take and hold title to property, execute evidences of indebtedness or other
obligations or instruments in its name or the name of a nominee all on behalf of
the Joint Venture and with or without disclosing the true owner or party in
interest thereto. The Joint Venture shall be solely entitled to all rights,
titles and interests held by the Managing Venturer or nominee on behalf of the
Joint Venture and solely liable for all expenses, costs and other obligations
incurred in connection therewith. All such instruments so executed may be
transferred into the name of the Joint Venture by assignment or otherwise or
held in the name of the Managing Venturer or nominee as the Managing Venturer
may determine; provided, always, that the Managing Venturer shall keep as part
of the books and records of the Joint Venture and properly account on its books
for each such contract, deed, note or other instrument indicating the nominal
parties thereto, date thereof and general description of such document; and

 

(n) In general, execute all instruments of any kind or character that may be
necessary or appropriate in connection with the business of the Joint Venture.
In addition, while the Venture has, based on currently available geological and
geophysical information, selected an oil and gas leasehold interest for
exploration and development, prior to the commencement of drilling activities,
the Managing Venturer may review additional geological and geophysical data from
other potential acreage and determine, subject to a contrary Vote, to explore
and develop such other acreage in substitution for the drilling site described
in supporting documents to the Memorandum. In the event that the Managing
Venturer selects an alternative drilling site, Venturers will be appropriately
notified, and the site will be located within the acreage designated on the
geological map appended to the Memorandum, and the Managing Venturer believes
that the geological considerations will be substantially the same (or more
favorable) than the drilling site previously selected.

 

4.2: Third Parties. No person dealing with the Managing Venturer shall be
required to determine its authority to make any undertaking or to execute any
instrument on behalf of the Joint Venture, nor to determine any fact or
circumstance bearing upon the existence of such authority, and all such
instruments or undertakings shall contain such provisions as the Managing
Venturer deems expedient.

 

4.3: Obligations of the Managing Venturer as Joint Venture Manager. The Managing
Venturer shall manage the Joint Venture affairs in a prudent and businesslike
manner, and in accordance with good practices in the industry. The Managing
Venturer at all times shall act in the best interests of the Joint Venture in
fulfillment of the purposes herein expressed and shall in all instances notify
the Venturers of any transaction entered into between the Joint Venture and
Mieka or any Affiliate.

 

4.4: Insurance Coverage. In order to protect Joint Venture assets, the Managing
Venturer may procure or cause to be procured and maintain or cause to be
maintained in force, or contract with others to obtain and maintain in force,
such insurance as in its best judgment it deems prudent to serve as protection
against liability for loss and damage that may be occasioned by the activities
of the Joint Venture. The cost of obtaining such insurance shall be charged to
and borne by the Joint Venture. The Managing Venturer shall not be liable to any
Venturer for any loss that may be sustained by the Joint Venture because the
Managing Venturer did not acquire or cause to be acquired any particular type of
insurance.

 



9

 

 

4.5: Expenses. The Managing Venturer may charge to the Joint Venture and be
reimbursed or pay out of Joint Venture funds, as and when available, all
reasonable expenses incurred by the Managing Venturer in the operation of the
Joint Venture including but not limited to expenses, charges and fees relating
to:

 

(a) the acquisition, preservation, protection or perfection of title to the
Joint Venture’s property, including insurance thereon,

 

(b) the maintenance, operation or reworking of any Joint Venture property,

 

(c) travel expenses, professional fees, attorneys’ fees and court costs,

 

(d) taxes on real or personal property owned by the Joint Venture,

 

(e) interest on any loan to the Joint Venture,

 

(f) normal closing costs (in the event of a sale or transfer of all or any part
of the Joint Venture’s property),

 

(g) expenses incurred in connection with the negotiation for, or consummation of
financing or renewing, rearranging or refinancing any indebtedness on the Joint
Venture’s property,

 

(h) Operating Expenses (as defined in the Memorandum), and

 

(i) General and Administrative Expenses (as defined in the Memorandum).

 

4.6: Interpretation. If any provision of this Agreement is unclear or ambiguous
in the opinion of the Managing Venturer, the Managing Venturer, in its sole and
absolute discretion, shall have the right and power to interpret such provision
in accordance with the purposes, and in the best interests of the Joint Venture
and all the Venturers; provided that the Managing Venturer may not interpret the
provisions of Section 3.2 and Articles VIII and IX hereof so as to increase its
compensation as set forth herein.

 

4.7: Reliance Upon Experts. The Managing Venturer may employ or retain such
counsel, accountants, engineers, geologists, landmen, appraisers or other
experts or advisors as it may reasonably deem appropriate for the purpose of
discharging its duties hereunder, and shall be entitled to pay the fees of any
such persons from the funds of the Joint Venture. The Managing Venturer may act
and shall be protected in acting in good faith on the opinion or advice of, or
information obtained from any such counsel, accountant, engineer, geologist,
appraiser or other expert or advisor, whether retained or employed by the Joint
Venture, the Managing Venturer, or otherwise, in relation to any matter
connected with the administration or operation of the business and affairs of
the Joint Venture.

 

4.8: Limitations on Venturers’ Acts.

 

4.8.1: Prohibited Acts. The Venturers, including the Managing Venturer, are
expressly prohibited from entering into any contract or other transaction that
would:

 

(a) Result in possession of Joint Venture property or assignment of any rights
in specific Joint Venture property, other than for a Joint Venture purpose; or

 

(b) Authorize the lending of Joint Venture funds to any partnership or joint
venture in which the Managing Venturer or an Affiliate is a general partner or
managing venturer.

 

4.8.2: Acts Requiring Unanimous Approval. Except by the unanimous Vote of the
Venturers, including the Managing Venturer, no Venturer has authority to:

 

(a) Assign the Joint Venture property in trust for creditors or on the
assignee’s promise to pay the debts of the Joint Venture;

 

(b) Dispose of the good will of the business;

 

(c) Do any other act which would make it impossible to carry on the ordinary
business of the Joint Venture;

 

(d) Confess a judgment;

 



10

 

 

(e) Contravene this Agreement; or

 

(f) Submit a Joint Venture claim or liability to arbitration or reference.

 

4.9: Other Permissible Activities. No Venturer is prevented hereby from engaging
in other activities for profit, whether in the oil and gas business or
otherwise. The Venturers, including the Managing Venturer and its Affiliates
have and in the future may engage in other businesses including the organization
and management of additional partnerships, limited partnerships, joint ventures,
or corporations for the exploration of oil and gas and must necessarily divide
their time between the business of the Joint Venture and their other activities.
The Venturers, including the Managing Venturer and its Affiliates are hereby
authorized, during the life of the Joint Venture, to acquire oil or gas
interests or properties and not offer the same to the Joint Venture. Further,
nothing herein shall prevent another partnership organized by the Managing
Venturer or any Affiliate from acquiring a prospect that is in the same
geographical reservoir as any Prospect owned by this Joint Venture.

 

4.10: Purchase of Oil and Gas Equipment from the Managing Venturer and
Affiliates. The Joint Venture may purchase or acquire equipment necessary in the
drilling, Completion, reworking and Operation of Joint Venture wells from the
Managing Venturer, or an Affiliate, and such equipment may be new or used.

 

4.11: Meetings. The Venturers may develop such rules and procedures they deem
necessary, desirable or convenient to provide for meetings of Venturers to Vote,
or to obtain the written Vote or consent of Venturers as to matters on which a
Vote of the Venturers is sought. Such rules and procedures shall be in writing
and shall provide for call and notice of meeting and quorum requirements (which
shall be based on interests in the Joint Venture and shall require that holders
of not less than 50% in interests (not in numbers) in the Joint Venture be
present in person or by proxy). A copy of such rules and procedures shall be
available for inspection by any Venturer at the principal place of business of
the Joint Venture.

 

4.12: “Tax Matters Partner.” The Managing Venturer shall be the “tax matters
partner” for purposes of partnership and joint venture proceedings as described
in Subtitle F, Chapter 63, Subchapter C, of the Code.

 

ARTICLE V

 

RIGHTS AND OBLIGATIONS OF VENTURERS; AMENDMENTS

 

5.1: Venturers’ Delegation of Powers. At no time during the term of the Joint
Venture shall a Venturer, other than the Managing Venturer, have the power to
act on behalf of, sign for or bind the Joint Venture with respect to Operations
of the Joint Venture.

 

5.1.1: Indemnity by Venturer. Each Venturer shall indemnify, defend, and hold
harmless the Joint Venture and all other Venturers (including any person who is
or was the Managing Venturer), their officers, directors, agents and attorneys,
from and against any loss, claim, cause of action, item of damage, expense, and
cost (including attorneys’ fees and court costs), but only to the extent of his
or her total capital contributions to the Venture, arising directly or
indirectly out of:

 

(a) Any act of such Venturer that is inconsistent with the rights and authority
delegated to the Managing Venturer; and

 

(b) Any misrepresentation made by a Venturer in the Application Agreement or
elsewhere, any breach by a Venturer of any of his or her warranties, and any
failure by him or her to fulfill any of his or her covenants or agreements set
forth herein or elsewhere.

 

5.1.2: Indemnity by Managing Venturer. The Managing Venturer shall indemnify,
defend, and hold harmless the Joint Venture and all Venturers, their officers,
directors, agents and attorneys, from and against any loss, claim, cause of
action, item of damage, expense, and cost (including attorneys’ fees and court
costs) arising directly or indirectly out of:

 

(a) Any willful or grossly negligent act of the Managing Venturer that is
inconsistent with the rights and authority delegated to the Managing Venturer;
and

 

(b) Any willful or grossly negligent misrepresentation made by the Managing
Venturer, and any willful or grossly negligent failure by it to fulfill any of
its covenants or agreements set forth herein or elsewhere.

 

5.1.3: Breach. Any action of a Venturer that is inconsistent with Section 5.1
hereof, shall:

 

(a) Constitute a breach of this Agreement on the part of the Venturer so acting;

 



11

 

 

(b) Render such Venturer subject to claims for damages asserted by the Joint
Venture or the Venturers, as the case may be, to all rights of indemnification
in favor of the Joint Venture and all of the Venturers as set forth in this
Agreement; and

 

(c) Constitute grounds for the expulsion of such Venturer from the Joint
Venture, in the discretion of the Managing Venturer or based upon a Vote.

 

5.2: Rights of Venturers. A Venturer shall have all the rights and obligations
granted to a general partner and joint venturer under the TBOC, subject to the
terms and provisions in this Agreement, except those matters set forth in
Section 152.002 of the TBOC.

 

5.3: Proposal of Amendments. Amendments to this Agreement may be proposed by
either the Managing Venturer or, subject to Section 4.11 hereof, by Venturers
owning not less than 6% of all Units outstanding. Proposed amendments, subject
to the conditions set forth in Section 5.5 hereof, may concern any Article of
this Agreement.

 

5.4: Procedure to be Followed. Following any proposal of an amendment pursuant
to Section 5.3 hereof, the Managing Venturer shall, within 15 days after receipt
thereof, submit to all Venturers a verbatim statement of the proposed amendment.
All proposed amendments, whether proposed by the Managing Venturer or by
Venturers owning not less than 6% of the Units, shall be submitted to the
Venturers for a Vote, within 30 days after the date of mailing of such notice.
For purposes of obtaining a written Vote, the Managing Venturer may require
response within a specified time. Any Venturer failing to notify the Managing
Venturer of his or her support for or opposition to the amendment within the
specified time shall be conclusively deemed to have opposed the amendment.

 

5.5: Amendments Not Allowable. No amendment shall change the contributions of
the Venturers required herein or retroactively adversely affect the rights and
interests of any Venturer, including the Managing Venturer, including any change
in the allocations set forth in Articles VIII and IX hereof without affirmative
written consent.

 

5.6: Meetings of Venturers. Subject to the requirements of Section 4.11 hereof,
meetings of the Venturers may be called by the Managing Venturer and shall be
called by it upon the written request of Venturers holding 6% or more of the
Units. The call will state the nature of the business to be transacted, and no
other business will be considered. Venturers may Vote in person or by proxy at
any such meeting.

 

5.7: Removal of Managing Venturer. Subject to the requirements of Section 4.11
hereof, a Vote of 60% in interest of the Venturers shall have the right to
remove the Managing Venturer and substitute a new managing venturer to carry on
the day-to-day Operations of the Joint Venture. The removal of the Managing
Venturer shall not be retroactively effective.

 

5.8: Rights of the Managing Venturer Upon Removal. In the event the Managing
Venturer is removed in accordance with Section 5.7 hereof, or the Managing
Venturer withdraws or ceases to be a Venturer by operation of law, or otherwise,
the removed Managing Venturer shall select an independent engineering firm to
value the removed Managing Venturer’s interest in the Joint Venture at its then
present fair market value. In determining the fair market value of the Managing
Venturer’s interest, the independent engineer will take into account appropriate
discount factors in light of the risk of recovery of oil and gas reserves. The
incoming managing venturer or the Joint Venture may purchase for cash all or a
portion of the interest of the removed Managing Venturer for the value
determined by the independent engineering appraisal if the removed Managing
Venturer chooses to sell. The interest of the removed Managing Venturer not
purchased by the incoming Managing Venturer or the Joint Venture shall be
assigned to the removed Managing Venturer by the Joint Venture and the removed
Managing Venturer shall thereafter have no further interest in the Joint
Venture, except as to the interest so assigned to it. Further, upon removal or
withdrawal, the Managing Venturer shall be released and indemnified from all
liabilities arising after the Managing Venturer ceases to be Managing Venturer.

 

ARTICLE VI

 

TRANSFER AND ASSIGNMENT OF UNITS

 

6.1: By Managing Venturer. The Managing Venturer may transfer its managing
venturer’s interest to an Affiliate without the consent of the Venturers and
such Affiliate shall become the new managing venturer of the Venture, subject
however to the right of the Venturers under Section 5.7 to Vote to remove such
new managing venturer. The Managing Venturer and any Affiliate, without the
consent of the Venturers, also may at any time sell, transfer or assign any
Unit(s) then held by them as a Venturer, subject to this Article VI. Purchasers
of Units from the Managing Venturer or such Affiliates shall be admitted as
Substitute Venturers.

 

6.2: By Venturers. No Venturer (except a Venturer who sells his or her Units to
the Managing Venturer or its Affiliates) may sell or transfer all or any part of
his or her Unit(s) until he or she shall first comply with the provisions of
this Section; provided, however, that any sale, assignment or other transfer to
Venturer’s parents, spouse, siblings or children (either natural or adoptive) or
to any trust of which the primary beneficiaries are the Venturer, his or her
parents, spouse, siblings or children shall not be subject to the restrictions
on transfer set forth in Sections 6.2.1 and 6.2.2, and, provided further, that
the Managing Venturer provides written consent for such transfer, in its
discretion, which shall not be unreasonably withheld.

 



12

 

 

6.2.1: Notice Required. Such selling Venturer shall deliver to the Managing
Venturer a written notice (the “Notice”) in which he or she shall:

 

(a) state his or her intention to sell or dispose of his or her Unit(s) or a
part thereof;

 

(b) state the price and terms of the best bona fide offer he or she has received
for the purchase of such Unit(s) and the name and address of the offeror(s)
making such offer; and

 

(c) offer to sell such Unit(s) to the Managing Venturer on the same terms and
conditions at any time within 20 days after the delivery of such written notice.

 

6.2.2: Option. At any time during the 20 day period after the delivery of the
Notice, the Managing Venturer shall have the right and option to purchase the
Unit(s) so offered by the selling Venturer, and if the Managing Venturer shall
decline such purchase, then the remaining Venturers shall have such option for
an additional 20 days, on the terms and for the price set forth in the Notice.
If the option is not exercised by the Managing Venturer or the remaining
Venturers, the selling Venturer may within 30 days, subject to the other
provisions of this Agreement, sell the Unit(s) designated in the Notice but only
in accordance with the terms stated in the Notice. If the sale is not completed
within such 30 day period, the Notice shall be deemed to have expired and a new
Notice and option shall be required before any sale or disposition is made of
the Units of the selling Venturer.

 

6.2.3: Transfer Conditions. No transfer pursuant to this section may occur
unless:

 

(a) the purchaser or transferee of such Unit(s) is a qualified purchaser or
transferee and is approved as such by a Vote of the Venturers and in accordance
with the suitability standards originally applied by the Managing Venturer to
initial Venturers;

 

(b) the sale, transfer, assignment, and conveyance is expressly made subject to
the provisions of this Agreement;

 

(c) the purchaser or transferee assumes all of the obligations of the
transferring Venturer under this Agreement (including the execution of a power
of attorney to the Managing Venturer); and

 

(d) the transferring Venturer or purchaser delivers to the Managing Venturer the
opinion referred to in Section 6.7.

 

6.2.4: Assignment of Venturer’s Interest. Unless a Venturer is admitted as an
additional Venturer, a conveyance by a Venturer of his or her interest in the
Joint Venture does not of itself require winding up of the Joint Venture, nor,
as against the other Venturers, entitle the assignee, during the continuance of
the Joint Venture, to interfere in the management or administration of the Joint
Venture business or affairs. Such Conveyance merely entitles the assignee to
receive in accordance with his or her contract the profits to which the
assigning Venturer would otherwise be entitled and, for any proper purpose, to
require reasonable information or account of Joint Venture transactions and to
make reasonable inspection of the Joint Venture books.

 

6.2.5: Expenses. The Joint Venture may charge and receive from the selling
Venturer an amount not exceeding $500 plus its actual costs and expenses of
third parties, including attorneys’ and accountants’ fees, in effecting the
transfer and registration on its books of such Unit(s) thus sold.

 

6.2.6: Exercise and Procedures. All rights and options provided in this Article
VI may be exercised by the Managing Venturer and Venturers entitled and electing
to exercise such options in proportion to their interests in the Joint Venture
or as they may mutually agree. The Venturers by Vote may promulgate such rules
as they may deem appropriate and desirable to enforce the limitations on
transfer of Units as set forth in this Article VI, establishing such policies,
methods and procedures for effecting and evidencing such transfers as are in
accordance with the provisions hereof and as may seem necessary, reasonable or
convenient.

 

6.3: Notice of Assignment. Notwithstanding anything in the joint venture or
partnership laws of the State of Texas to the contrary, no transfer of any
Unit(s), although otherwise valid under this Agreement and the TBOC, shall be
recognized by the Joint Venture until the transferor has given written notice
thereof as provided herein and the transferee has become a Holder of Record.

 

6.4: Bankruptcy, Death, Incapacity or Forfeiture.

 



13

 

 

6.4.1: Continuation Agreement; Waiver of Liquidation Rights. Upon the
bankruptcy, insolvency, death, or legal incapacity of a Venturer or the
abandonment of Units by a Venturer (or, in the case of a Venturer that is a
partnership, joint venture, association, corporation or trust, its insolvency,
dissolution or bankruptcy), or upon the occurrence of any other event that would
otherwise give rise to the winding up of the Joint Venture, the Joint Venture
shall not be wound up or terminated. Instead, in consideration of their mutual
covenants, all of the Venturers specifically agree that in the event of the
death, bankruptcy, insolvency, incapacity, or dissolution of any Venturer, or
upon the occurrence of any other event that would otherwise give rise to the
winding up of the Joint Venture, the Venturers, by executing this Agreement,
hereby Vote in advance that the Joint Venture shall be continued; provided,
however, that the Venturers by unanimous Vote may rescind such Vote for
continuation within 30 days after the event causing the winding up. Upon
continuation, the business affairs of the Joint Venture shall continue and not
be liquidated, and each Venturer hereby specifically waives his or her
liquidation rights in such an event. Liquidation of the Joint Venture shall be
caused or obtained only in the manner set forth in Section 9.1 hereof. The
continued joint venture shall assume all liabilities of the dissolved Joint
Venture.

 

6.4.2: Status of Successor In Interest. Except as otherwise provided in the
TBOC, no assignee, transferee or successor in interest of a Venturer shall be
deemed a Substitute Venturer or entitled to exercise any rights, powers or
benefits of a Venturer other than the right to distribution and allocation of
Net Cash Flow, Net Proceeds, Amount Realized and Federal Income Tax Items unless
such assignee, transferee or successor in interest has been approved and
accepted by the Venturers in accordance with this Article VI. Such successor in
interest may transfer the Unit(s) of such Venturer only pursuant to the
provisions of this Article VI.

 

6.5: Divorce. Upon the divorce of any Venturer, all of the interest in the Joint
Venture of such divorced Venturer shall be determined in accordance with the
TBOC.

 

6.6: Consent of Venturers. No assignee or transferee shall be deemed to be a
Substitute Venturer or entitled to exercise or receive any rights, powers or
benefits of a Venturer unless such assignee has been approved and accepted by
the Venturers in accordance with Section 6.2.2(a), (b), (c) and (d).

 

6.7: Opinion Letter. Notwithstanding anything herein to the contrary, no
Venturer may sell, transfer, assign, or gift any interest in the Joint Venture
without first presenting to the Managing Venturer a written opinion of counsel
(in form and substance acceptable to the Managing Venturer) to the effect that
such sale, transfer, assignment or conveyance will not result in a termination
of the Joint Venture within the meaning of Code section 708(b) or otherwise
result in a violation of applicable law.

 

6.8: Subdivided Units Prohibited. Notwithstanding anything herein to the
contrary, no Venturer other than the Managing Venturer shall be permitted to
further subdivide any portion of a Unit for the purpose of a sale, transfer,
assignment, conveyance, gift, donation or bequest.

 

ARTICLE VII

 

ACCOUNTING, RECORDS AND REPORTS

 

7.1: Books, Records and Reports. The Joint Venture shall maintain at the
principal office of the Joint Venture or at such other place as it may
determine:

 

(a) the books and records of the Joint Venture; and

 

(b) an executed counterpart of this Agreement and all amendments thereto.

 

Such information, as is available pursuant to applicable Texas law, shall be
open to reasonable inspection and examination by any of the Venturers,
assignees, their agents, accountants, attorneys and other duly authorized
representatives during regular business hours upon not less than 48 hours prior
written request. The Managing Venturer may condition the disclosure of Venture
books, records and reports upon a showing of a proper purpose and under such
measures that the Managing Venturer reasonably believes are sufficient to
maintain the confidential and proprietary nature of the information contained in
such documents.

 

7.2: Accounting Method. The books and records of the Joint Venture shall be kept
in accordance with the terms of this Agreement applied in a consistent manner
and may be kept on the cash basis if such method of accounting is permissible
and the Managing Venturer deems it in the best interest of the Venture. The
accounting year of the Joint Venture shall be the calendar year.

 

7.3: Financial Statements and Tax Returns. At the expense of the Joint Venture,
the Managing Venturer shall engage a certified public accountant to prepare the
Joint Venture’s annual income tax return, the return required by Code section
6050K relating to sales and exchanges of interests in the Joint Venture, and
annual financial statements, which shall include:

 

(a) a balance sheet as of the last day of the accounting year;

 



14

 

 

(b) a statement of income or loss for the full year;

 

(c) a statement of changes in financial position;

 

(d) a statement of cash flow and distributions for the full year;

 

(e) a detailed statement of distributions to and changes in the Capital Accounts
of all Venturers; and

 

(f) a detailed statement of assessments and borrowings, if any.

 

Subject to a Vote to the contrary, such financial statements shall be unaudited.
Within a reasonable time after the close of each accounting year, the Managing
Venturer shall transmit to each person who was a Venturer (or assignee) during
such accounting year, a copy of such financial statements and a report (which
may be in the form of Schedule K-1 to IRS Form 1065) indicating such persons’
respective share of Federal Income Tax Items, Amount Realized, tax preference
items and investment credits, if any, for such year.

 

7.4: Reports. In addition to the financial information set forth in this Article
VII, the Managing Venturer shall furnish to the Venturers annually the following
reports dealing with Joint Venture Operations:

 

7.4.1: Prospect Status Reports. The Managing Venturer shall furnish reports in
the form of drilling summaries indicating the status of each Joint Venture well
and a description of the Prospect Wells and costs incurred on such Prospect
Wells to date.

 

7.4.2: Related Party Transactions. A detailed statement of any transactions by
the Joint Venture with the Managing Venturer or its Affiliates, and of fees,
commissions, compensation and other benefits paid or accrued to the Managing
Venturer or its Affiliates for the period completed.

 

7.5: Banks. All funds of the Joint Venture shall be deposited in a separate bank
account or accounts in the name of the Joint Venture as may be determined from
time to time by the Managing Venturer. Withdrawals from such account or accounts
shall be made upon checks or other withdrawal orders executed by a duly
authorized representative of the Managing Venturer.

 

7.6: Confidentiality. All information relating to the Joint Venture and the
Joint Venturers is intended by all Joint Venturers to be confidential and a
trade secret of the Venture. Any disclosure of such information to anyone other
than a Venturer or their duly designated representative, or the use of any
information regarding the Venture, its business or its Venturers is prohibited;
provided, however, that nothing herein shall prevent or restrict the disclosure
of any such information for a proper Venture business purpose or as otherwise
may be required by law. The Venture and the Venturers acknowledge that any
breach of the confidentiality provision herein contained may not provide the
non-breaching party with an adequate remedy at law and thus, the Venturers,
Venture and the Managing Venture acknowledge and agree to injunctive relief with
respect to any such breach.

 

ARTICLE VIII

 

ALLOCATIONS

 

8.1: Allocation of Basis of Depletable Properties.

 

8.1.1: Initial Operations. For purposes of depletion, the Joint Venture shall
allocate to the Managing Venturer and to each Venturer on or before the date of
acquisition of each oil and gas property acquired with respect to Initial
Operations, a portion of the adjusted basis of such property. Such basis shall
be allocated 1% to the Managing Venturer and 99% to the Venturers (and to each
Venturer in the proportion that such Venturer’s Units bears to the total Units
of all Venturers).

 

8.1.2: Additional Property Acquired For Subsequent Operation. For purposes of
depletion, the Joint Venture shall allocate to the Managing Venturer and to each
Participating Venturer in a Subsequent Operation on or before the date of
acquisition of any oil and gas property acquired for purposes of undertaking a
Subsequent Operation, a portion of the adjusted basis of such property. Such
basis shall be allocated 1% to the Managing Venturer and 99% to the
Participating Venturers in such Subsequent Operation (and to each such
Participating Venturer in the proportion that the interest of such Participating
Venturer in such Subsequent Operation bears to the total interests of all such
Participating Venturers in such Subsequent Operation).

 

8.1.3: Allocations to Additional Venturers. On the admission pursuant to
Subsection 2.9.6(c) of additional Venturers to participate in a Subsequent
Operation to be undertaken on a property the basis of which has previously been
allocated pursuant to Subsections 8.1.1 or 8.1.2, the Joint Venture shall
reallocate to the Venturers participating in such Subsequent Operation, in the
proportion specified in Subsection 8.3.2, the adjusted basis of the portion of
the property upon which the Subsequent Operation is to be undertaken.

 



15

 

 

8.1.4: Records and Adjustments. Each Venturer is solely responsible for and
shall separately keep records of his or her share of the adjusted basis in each
oil and gas property of the Joint Venture, adjust such share of the adjusted
basis for any depletion taken on such property, and use such adjusted basis each
year in computing his or her cost depletion (if applicable) or his or her gain
or loss on the disposition of such property by the Joint Venture. A Substitute
Venturer shall succeed to the basis allocated to the transferor of his or her
Unit(s).

 

8.2: Allocations with Respect to Oil and Gas Properties for Capital Accounts.

 

8.2.1: Simulated Depletion. For purposes of maintaining Capital Accounts only,
the Joint Venture shall compute a “simulated” depletion allowance. The Joint
Venture shall calculate this “simulated” depletion allowance on each property
using the method, cost or percentage, that produces the greatest allowance and
without regard to limitations to which any individual Venturer may be subject.
The Joint Venture shall make its choice between the simulated cost depletion
method and the simulated percentage depletion method on a property-by-property
basis.

 

8.2.2: Simulated Adjusted Basis. The Joint Venture shall compute a simulated
adjusted basis in each oil or gas property in the same manner as it determines
the adjusted tax basis in such properties, except that it shall take into
account simulated depletion allowances instead of actual depletion allowances.

 

8.2.3: Simulated Gain. On the taxable disposition of an oil and gas property by
the Joint Venture, the Joint Venture shall compute a simulated gain or loss by
subtracting its simulated adjusted basis in such property from the amount
realized on the disposition of such property.

 

8.2.4: Capital Account Adjustments For Simulated Depletion. The Joint Venture
shall make downward adjustments to the Capital Accounts of the Venturers for the
simulated depletion allowance with respect to each oil and gas property of the
Joint Venture, and allocate such adjustments among the Venturers in the same
proportion as such Venturers (or their predecessors in interest) were allocated
the adjusted tax basis of each such property pursuant to Section 8.1 hereof. The
aggregate Capital Account adjustments for simulated percentage depletion
allowances with respect to an oil or gas property of the Joint Venture shall not
exceed the aggregate adjusted basis allocated to the Venturers with respect to
such property pursuant to Section 8.1 hereof.

 

8.2.5: Capital Account Adjustments For Simulated Gain and Simulated Loss. The
Joint Venture shall make upward adjustments to the Capital Accounts of the
Venturers by the amount of any simulated gain in proportion to such Venturers’
allocable shares of the portion of the total Amount Realized from the
disposition of such property that exceeds the Joint Venture’s simulated adjusted
basis in such property as provided in Section 8.5(b) hereof. The Joint Venture
shall make downward adjustments to the Capital Accounts of the Venturers by the
amount of any simulated loss in proportion to such Venturers’ allocable shares
of the total Amount Realized from the disposition of such property that
represents recovery of the Joint Venture’s simulated adjusted basis in the
property in the manner provided in Section 8.5(a) hereof.

 

8.3: Allocations of Net Cash Flow, Net Proceeds and Federal Income Tax Items.

 

8.3.1: Initial Operations. All Net Cash Flow, Net Proceeds and Federal Income
Tax Items as they relate to Initial Operations shall be shared by or charged:

 

(a) 99% to the Venturers, other than the Managing Venturer, except to the extent
that the Managing Venturer holds Units; and

 

(b) 1% to the Managing Venturer.

 

Each Venturer (or other Holder of Record), other than the Managing Venturer,
except to the extent the Managing Venturer holds Units, shall share Net Cash
Flow, Net Proceeds and Federal Income Tax Items attributable to Initial
Operations and allocated to the Venturers in the proportion that such Venturer’s
Units bear to the total Units of all Venturers.

 

8.3.2: Subsequent Operations. All Net Cash Flow, Net Proceeds and Federal Income
Tax Items derived by and attributable to each Subsequent Operation shall be
shared by or charged:

 

(a) 99% to the Participating Venturers, other than the Managing Venturer, except
to the extent the Managing Venturer holds Units in such Subsequent Operation;
and

 

(b) 1% to the Managing Venturer.

 



16

 

 

Each Participating Venturer, other than the Managing Venturer, except to the
extent the Managing Venturer holds Units in such Subsequent Operation, shall
share Net Cash Flow, Net Proceeds and Federal Income Tax Items derived from and
attributable to such Subsequent Operation in the Proportion that such
Participating Venturer’s Additional Assessment Contributions bear to the
Additional Assessment Contributions of all such Participating Venturers and in
accordance with Article II of this Agreement.

 

8.4: Recapture. All recapture of previously taken deductions or credits shall be
allocated to the Venturers to whom such deductions or credits were allocated and
in the same manner.

 

8.5: Amount Realized. Amount Realized shall be allocated among the Venturers as
follows:

 

(a) to the extent such Amount Realized represents recovery of the simulated
adjusted basis in the property, such Amount Realized shall be allocated among
the Venturers in the proportion that under Section 8.1 hereof the Venturers were
allocated adjusted basis in the property sold; and

 

(b) any such Amount Realized remaining after the allocation in paragraph (a)
above shall be allocated among the Venturers in the manner set forth in Section
8.3 hereof.

 

8.6: Allocations to Holder of Record. All Federal Income Tax Items, Amount
Realized, Net Cash Flow and Net Proceeds allocable to Venturers under the terms
of this Agreement shall be allocated to the Holders of Record on the basis of
the number of days that such person or entity was a Venturer during the
accounting year of the Joint Venture in which such item accrued; provided, that:

 

(a) Amount Realized, Gain From Capital Transactions and Loss From Capital
Transactions recognized as a result of the sale or other disposition of property
during the accounting year of such transfer shall be allocated to the Holder of
Record on the date of such sale or other disposition; and

 

(b) To the extent such Amount Realized, Gain From Capital Transactions and Loss
From Capital Transactions is recognized by the Joint Venture under the
installment method of accounting, such items shall be allocated between the
assignee and the assignor so that any gain recognized by the Joint Venture on a
particular date is allocated to the Holder of Record on the date of the sale or
other disposition giving rise to such gain.

 

8.7: Distributions. Subject to a Vote to the contrary, the Managing Venturer may
at any time or in its sole and absolute discretion, distribute Net Cash Flow and
Net Proceeds to the Venturers in the proportion to which they are entitled, as
set forth in Section 8.3 hereof.

 

8.8: Distributions in Kind. In no event shall a Venturer have the right to
demand property other than cash with respect to any return of invested capital.
During the term of the Joint Venture, the Managing Venturer shall make no
distribution of property in any form other than in cash. On liquidation of the
Joint Venture, the Managing Venturer may, in its sole and absolute discretion,
distribute property other than cash to any or all of the Venturers.

 

8.9: Tax Elections. The Joint Venture shall exercise its option to deduct
Intangible Costs pursuant to Code section 263(c). In addition, the Managing
Venturer, in its sole and absolute discretion (subject to a Vote to the
contrary), may cause the Joint Venture to make or revoke the election referred
to in Code section 754 or any similar provision enacted in lieu thereof, and
make or revoke any other election or option that may be available to the Joint
Venture under the Code.

 

8.10: Qualified Income Offset. Notwithstanding any other provision of this
Article VIII, if a Venturer unexpectedly receives an allocation, adjustment or
distribution described in Treasury Regulation section 1.704-1(b)(2)(ii)(d)(4),
(5), or (6), that creates a deficit balance in its Capital Account, such
Venturer shall be allocated items of Profit or Gain From Capital Transactions of
the Joint Venture in an amount and manner sufficient to eliminate such deficit
Capital Account balance as quickly as possible.

 



17

 

 

ARTICLE IX

 

TERMINATION AND DISSOLUTION

 

9.1: Causes for Termination and Dissolution. The Joint Venture shall be wound up
and terminated on the date set forth in Section 1.6 hereof. Otherwise, the Joint
Venture shall be dissolved and terminated prior to such date only upon the
happening of the events as specified in the TBOC. Upon the bankruptcy,
insolvency, death, or legal incapacity of a Venturer or the abandonment of Units
by a Venturer (or, in the case of a Venturer that is a partnership, joint
venture, association, corporation or trust, its insolvency, dissolution or
bankruptcy), or upon the occurrence of any other event that would otherwise give
rise to the winding up of the Joint Venture, the Joint Venture shall be wound up
but not terminated. Instead, in consideration of their mutual covenants, all of
the Venturers agree and Vote in advance that in the event of the death,
bankruptcy, insolvency, incapacity, or dissolution of any Venturer, or upon the
occurrence of any other event that would otherwise give rise to the winding up
and termination of the Joint Venture, the Joint Venture shall be continued and
the business affairs shall continue and not be liquidated, and each Venturer
hereby specifically waives his or her liquidation rights in such an event.
However, the Venturers may rescind their Vote to continue the Joint Venture by
unanimous Vote within 30 days after the event causing the winding up.
Termination of the Joint Venture shall be caused or obtained only in the manner
set forth in this Article IX. The continued joint venture shall assume all
liabilities of the dissolved Joint Venture.

 

9.2: Liquidation. Upon winding up and termination of the Joint Venture as set
forth in Section 9.1 hereof, if the Joint Venture is not continued, the Joint
Venture shall engage in no further business other than such business as may be
necessary to wind up its affairs and to distribute its assets.

 

9.3: Liquidator. The Managing Venturer shall serve as Liquidator, unless a
substitute is appointed by a Vote of the Venturers.

 

9.4: Disposition of Assets. On the winding up and termination of the Joint
Venture, the Liquidator shall, by the later of the end of the taxable year in
which the termination occurs or 90 days after the termination:

 

9.4.1: Determine Assets and Capital Accounts. Determine the interest of the
Joint Venture in each Joint Venture asset and determine the Capital Account of
each Venturer;

 

9.4.2: Pay Debts. Pay all Joint Venture debts, or otherwise make adequate
provision therefore;

 

9.4.3: Adjust Capital Accounts For Depletable Properties. Sell or determine the
fair market value of the Joint Venture’s depletable properties using appraisal
techniques it deems to be appropriate, taking into account the nature of the
property interests held by the Joint Venture. The Joint Venture depletable
property (at appraised value) or Net Proceeds from the sale thereof shall be
distributed to each Venturer in the manner set forth in Section 8.5 hereof. With
respect to depletable property not sold, the Liquidator shall, prior to any
distribution of such property, adjust the Capital Accounts of the Venturers to
reflect:

 

(a) the manner in which simulated gain or loss would have been allocated among
the Venturers under section 8.2.4 as though all depletable property had been
sold for cash; and

 

(b) any distributions under this Section.

 

9.4.4: Adjust Capital Accounts For Other Property. Sell or determine the fair
market value of the remaining Joint Venture assets using such appraisal
techniques it deems to be appropriate, taking into account the nature of the
property interests. With respect to any properties not sold, the Liquidator
shall, prior to any distribution of such property by the Joint Venture, adjust
the Capital Accounts of all Venturers to reflect the manner in which the
unrealized Federal Income Tax Items inherent in such assets (that have not been
reflected in the Capital Accounts previously) would be allocated among the
Venturers, if there was taxable disposition of such assets for their fair market
value on the date of distribution.

 

9.4.5: Final Statement of Account. As promptly as possible after dissolution,
the liquidation shall cause a final statement of account to be prepared, which
shall show with respect to each Venturer, the status of such Venturer’s Capital
Account and the amount, if any, owing to the Joint Venture. Such statement of
each Venturer’s Capital Account shall reflect all the allocations provided in
Article VIII hereof and the allocations to the Capital Accounts set forth in
Sections 9.4.3 and 9.4.4 hereof.

 

9.4.6: Distribute Assets. Subject to Section 9.4.7 below, the remaining Joint
Venture assets (or cash realized from a sale thereof) shall be distributed to
the Venturers at their fair market values as determined above, in the following
order: to the Venturers (including the Managing Venturer to the extent it holds
Units) 99% (and among the Venturers as provided in Section 8.3 hereof) and to
the Managing Venturer 1% for its interest as Managing Venturer.

 



18

 

 

9.4.7: Withholding to Pay Debts of Venturers. Notwithstanding the foregoing, if
any Venturer is indebted to the Joint Venture, then until repayment thereof by
him or her, the Liquidator shall retain such Venturer’s distributive share of
Joint Venture properties and apply such properties and the income therefrom to
the full discharge and payment of such indebtedness and the cost of the
operation of such properties during the period of such Liquidation; provided,
however, if at the expiration of six months after the final statement of account
has been given to such Venturer, such amount has not been paid or otherwise
settled in full, the Liquidator may sell the interest of such Venturer at a
public or private sale at the best price immediately obtainable, which shall be
determined in the sole and absolute judgment of the Liquidator. So much of the
proceeds of such sale as shall be necessary shall be applied to the payment of
the amount then due under this Section, and the balance of such proceeds, if
any, shall be delivered to such Venturer.

 

9.4.8: Other Requirements of Law. The Liquidator shall comply with any
requirements of the TBOC or other applicable law pertaining to the winding up of
a partnership at which time the Joint Venture shall stand terminated.

 

9.5: No Recourse. Upon winding up or termination of the Joint Venture, each
Venturer shall look solely to the assets of the Joint Venture for the return of
such Venturer’s investment. If the Joint Venture assets remaining after payment
and discharge of debts and liabilities of the Joint Venture, including any debts
and liabilities owed to any one or more of the Venturers, is not sufficient to
satisfy the rights of each Venturer, such Venturer shall have no recourse or
further right or claim against the Managing Venturer, any Affiliate, any
officer, director, employee, attorney or agent of the Managing Venturer or of
any Affiliate, or the remaining Venturers.

 

9.6: Reserves. In winding up the affairs of the Joint Venture and distributing
its assets, the Liquidator shall set up a reserve to meet any contingent or
unforeseen liabilities or obligations, and shall deposit funds for such purpose,
together with funds held by the Joint Venture for distribution to Venturers
which remain unclaimed after a reasonable period of time, with an escrow agent
retained for the purpose of disbursing such reserves and funds. At the
expiration of such period as the Liquidator deems advisable, the escrow agent
shall be authorized and directed to distribute the balance thereafter remaining
in the manner provided in Section 9.4 hereof.

 

9.7: Restoration of Negative Capital Accounts. No Venturer with a deficit in his
or her Capital Account shall be obligated to restore the amount of such deficit
to the Joint Venture.

 

ARTICLE X

 

INDEMNIFICATION

 

10.1: Indemnification. The Joint Venture shall indemnify, protect, defend and
hold harmless any person who is or was (i) a Managing Venturer of the Joint
Venture, (ii) a director, officer, agent or attorney of a person who is or was a
Managing Venturer, and (iii) while a Venturer of the Joint Venture, serving at
the request of the Joint Venture as a partner, venturer, proprietor, trustee,
employee, agent or similar functionary of another foreign or domestic
partnership, joint venture, sole proprietorship, trust, employee benefit plan or
other enterprise, against Losses (as defined below) incurred by them acting on
behalf of the Venture or in furtherance of the objectives of the Venture or
arising out of or in connection with the Venture, except to the extent such
losses are incurred as a result of the willful misconduct or gross negligence of
such Managing Venturer or its directors, officers, agents or attorneys. “Losses”
for these purposes means actual losses; liabilities; demands; causes of action;
judgments; awards; damages; contribution, fines; fees; penalties; and costs and
expenses.

 

10.2: Successful Defense. The Joint Venture shall indemnify each Venturer
against reasonable expenses incurred by him or her in connection with a
proceeding in which he or she is a party because he or she is a Venturer if he
or she has been wholly successful, on the merits or otherwise, in the defense of
the proceeding.

 

10.3: Scope of Indemnification. A PERSON MAY BE INDEMNIFIED UNDER THIS ARTICLE X
IN CONNECTION WITH SUCH PERSON’S NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT
(SHORT OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT).

 

10.4: Expenses. “Expenses” as used in this Article X means attorneys’ and
experts’ fees and expenses, court and other litigation costs, judgments,
penalties (including excise and similar taxes), fines, settlements and other
reasonable expenditures actually incurred by the person in connection with the
proceeding; provided, however, if the proceeding is brought by or in behalf of
the Joint Venture, the indemnification is limited to reasonable expenses
actually incurred by the person in connection with the proceeding. A
determination of reasonableness of expenses shall be made by a Vote.

 

10.5: Advance Reimbursement. Reasonable expenses incurred by a person described
in Section 10.1 who was, is or is threatened to be named a defendant or
respondent in a proceeding may be paid or reimbursed by the Joint Venture in
advance of the final disposition of the proceeding after (i) the Joint Venture
receives a written affirmation by the person of his or her good faith belief
that he or she has met the standard of conduct necessary for indemnification
under this Article X, and (ii) a written undertaking by or on behalf of the
person to repay the amount paid or reimbursed if it is ultimately determined
that he or she has not met the requirements of this Article X.

 



19

 

 

10.6: Appearance as Witness or Otherwise. The Joint Venture shall pay or
reimburse expenses incurred by a person referred to in Section 10.1 under this
Article X in connection with his or her appearance as a witness or other
participant in any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative, arbitrative, or investigative, any
appeal in such action, suit or proceeding, and any inquiry or investigation that
could lead to such an action, suit or proceeding, at a time when such person is
not a named defendant or respondent in the proceeding.

 

ARTICLE XI

 

MISCELLANEOUS PROVISIONS

 

11.1: Notice. Any notice, payment, demand or communication required or permitted
to be given by any provision of this Agreement shall be deemed to have been duly
given and received for all purposes on the date delivered personally to the
party or to an officer of the party to whom the same is directed, or when
deposited by registered or certified mail, postage and charges prepaid and
addressed as follows:

 

11.1.1: Joint Venture or Managing Venturer. If to the Joint Venture or to the
Managing Venturer, then to the address of the principal place of business of the
Joint Venture set forth herein or as may be changed from time to time; and

 

11.1.2: Venturers. If to a Venturer, then to the address of such Venturer as set
forth in his or her Execution Page and Power of Attorney attached hereto as
Annex “A” executed by such Venturer or other agreement or instrument in which
such Venturer has agreed to be bound by the terms and conditions of this
Agreement. Any party hereto may change his, her or its address to which notice
shall thereafter be given by furnishing written notice to all the Venturers and
the Joint Venture in the manner set forth in this Section.

 

11.2: Integration. This Agreement, together with the Questionnaire and the
Application Agreement attached to the Memorandum as Exhibits, respectively,
constitute the entire understanding of the parties hereto with respect to the
subject matter hereof. No amendment, modification, or alteration of the terms of
this Agreement shall be binding unless the same shall be in writing, dated
subsequent to the date hereof and duly adopted by the Venturers, as provided
herein. In the event that any provision of this Agreement conflicts with any
statement made in the Confidential Information Memorandum, or in any Operating
Agreement, or in any other document, the provisions of this Agreement shall
prevail over such other statement.

 

11.3: Severability. If any term or provision hereof is illegal or invalid for
any reason whatsoever, such illegality or invalidity shall not affect the
validity or enforceability of the remainder of this Agreement.

 

11.4: Applicable Law. This Agreement and the application or interpretation
hereof shall exclusively be governed by and construed in accordance with the
laws of the State of Texas. This Agreement shall be deemed to be performable in
and venue shall be mandatory in Dallas County, Texas. The Managing Venturer and
each Venturer hereby expressly consents and submits to the jurisdiction of the
courts and to venue in Dallas County, Texas. The prevailing party in any
judicial proceeding relating to the Venture or this Agreement will be entitled
to an award of attorneys’ fees, expert witness fees and all costs of the
proceeding, which shall be paid by the non-prevailing party.

 

11.5: Execution in Counterparts. This Agreement and any amendment hereto may be
executed in any number of counterparts, either by the parties hereto or their
duly authorized attorney-in-fact, with the same effect as if all parties had
signed the same document, or by the execution of the Power of Attorney and
Execution Page in the form attached hereto as Annex “A” and made a part hereof.
All counterparts (including such executed Power of Attorney and Execution Pages)
shall be construed as and shall constitute one and the same Agreement.

 

11.6: Descriptive Headings. The captions included herein are for administrative
convenience only and shall not be considered in interpreting any of the terms or
provisions of this Agreement.

 

11.7: Gender and Number. Whenever the context shall so require, all words used
herein in the male or neuter gender shall be deemed to include the female or
neuter gender; all singular words shall include the plural, and all plural shall
include the singular, as the context may require.

 

11.8: Limitation of Damages and Liability. The Managing Venturer and its
directors, officers, agents and attorneys will not be liable to the Venture or
Venturers for any act or omission, except to the extent of any willful
misconduct or gross negligence of the Managing Venturer or such persons;
PROVIDED, HOWEVER, THAT THE FOREGOING PROVISION SHALL NOT BE CONSTRUED TO
ELIMINATE A VENTURER’S DUTY OF LOYALTY, DUTY OF CARE OR OBLIGATION OF GOOD FAITH
TO THE VENTURE AND OTHER VENTURERS UNDER THE ACT. NEITHER THE MANAGING VENTURER
NOR ANY VENTURER SHALL BE LIABLE FOR CONSEQUENTIAL, INCIDENTAL, PUNITIVE,
EXEMPLARY OR INDIRECT DAMAGES, LOST REVENUES, LOST PROFITS OR OTHER BUSINESS
INTERRUPTION DAMAGES, BY STATUTE, IN TORT OR CONTRACT, UNDER ANY INDEMNITY
PROVISION OR OTHERWISE. IT IS THE INTENT OF THE MANAGING VENTURER AND THE
VENTURERS THAT THE LIMITATIONS HEREIN IMPOSED ON REMEDIES AND THE MEASURE OF
DAMAGES BE WITHOUT REGARD TO THE CAUSE OR CAUSES RELATED THERETO, INCLUDING THE
NEGLIGENCE OF THE MANAGING VENTURER OR ANY VENTURER, WHETHER SUCH NEGLIGENCE BE
JOINT, SOLE, CONCURRENT, COMPARATIVE OR CONTRIBUTORY FAULT OR NEGLIGENCE, FAULT
IMPOSED BY LAW, STRICT LIABILITY, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE
MANAGING VENTURER OR ANY VENTURER, ITS DIRECTORS, OFFICERS, AGENTS AND/OR
ATTORNEYS.

 



20

 

 

IN WITNESS WHEREOF, this Agreement has been executed by the Managing Venturer as
of December 9, 2011 and by each Venturer on the date indicated opposite his or
her signature hereto or the date of each such Partner’s execution of an
Execution Page and Power of Attorney hereto, each of which is hereby
incorporated herein and made a part hereof.

 

MANAGING VENTURER:

 

MIEKA CORPORATION

 

 

 

By:
                                                                                 

Anita G. Blankenship, President

 



21

